Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
	Claims 5, 10, 11, 13, 20, 22-24 have been canceled.  Claims 1-4, 6-9, 12, 14-19, 21, 25-37 are pending with claims 12, 14-19, 21, 25, 26, 29-37 withdrawn from consideration.
Response to Arguments
Applicant argues that FOODY does not teach cleaning or removing solids from the slurry prior to transport.
	The Examiner agrees and therefore FOODY is combined with SMOOK.
Applicant argues that SMOOK does not teach cleaning a slurry.
	The Examiner disagrees.  SMOOK discloses cleaning wood chips that have been submerged in water [pg. 34 Figure 3-39].  Wood chips in water is a slurry.  A slurry is simply a mixture of a liquid (water) and a solid (woodchips).
Applicant argues that they have amended the claims to exclude woodchips.  Therefore the Examiner has not taught cleaning a biomass.
	In response the applicant claims a biomass includes stems or residues thereof.  Woodchips are from the branches and trunks of trees which are the stems of a tree.  
The applicant argues that SMOOK does not teach treating at a first site.
	SMOOK teaches that the chips can be sent over 300-400 meters (0.19 to 0.25 miles) via pneumatic means [pg. 31 col. 1 3.5] in addition to the chip production facilities being much 
The applicant argues that SMOOK requires that the chips be cleaned prior to forming a slurry.  Applicant argues “assuming shredded or pulped woodchips are a slurry the wood chips of SMOOK are processed in a refiner to form the alleged slurry only after being cleaned”.
	The Examiner does not argue that the refined wood chips (now a pulp) are the slurry of the claim.  The Examiner in the rejection below argues that woodchips and water in the washer system are the slurry.  A slurry only requires a solid and a liquid.  When the chips are forcibly submerged they form a slurry.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-9, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0188949 FOODY, hereinafter FOODY, in view of Handbook For Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claim 1 and 6-8, FOODY discloses taking biomass (26) adding into a drop leg (24) where it is pumped to a central solid-liquid separation plant [Figure 1B].  The biomass being diluted with water (28) in drop leg (24) is the formation of a slurry/suspension.   Prior to formation into a slurry the biomass is chopped refined into smaller pieces [0038].  FOODY shows at least one pump per interval which is shown as hexagaonals in the loop collection system [Figure 2].
FOODY discloses the biomass transport system of instant claim 1.  FOODY further discloses a solids liquid separator (42) which can be a centrifuge [0045].  This centrifuge does not meet the claims because it only separates out the water from the biomass to return the water for slurrying.  It does not remove debris from the system (they will circle back to the slurrying drop-legs).  Further the centrifuge is at the end-site not prior to transporting.
FOODY discloses wood chips as a possible biomass [0038].  Woodchips are made from tree branches and trunks which are stems.  SMOOK discloses wood chip handling.  SMOOK 
FOODY requires a dropleg to which the chips are dropped into [Figure 1B].  SMOOK shows an above grade opening to which clean chips are dropped from to which the chips can fall into a dropleg [see examiner’s edited figure below].


    PNG
    media_image1.png
    593
    608
    media_image1.png
    Greyscale

	
At the time of the invention it would be obvious to treat the woodchips of FOODY with the cleaning system of SMOOK prior to transport.  The person of ordinary skill in the art would be motivated to do so to remove dirt and debris [SMOOK pg. 35 col. 1].  The person of ordinary skill in the art would expect success as SMOOK does not limit the location at where the chips 
As for claim 2 and 3, the biomass is collected into collecting points [0035] near the transport pumps [0036]
	As for claim 4, FOODY discloses the processing size prior to slurrying and pumping is 0.5 inches to 1 ½ inches or 12.7 mm-38.7 mm which falls within the claimed range.
As for claim 8, FOODY discloses the use of a refiner which the Examiner interprets as a pulper/shredder [0038]
As for claim 9, FOODY discloses various collections areas which pump to a centralized location [see e.g. MPEP 2144.04 (V)(A)].  FOODY also discloses refining the biomass prior to slurrying and pumping the biomass.  FOODY fails to disclose moving the biomass slurry apparatus and transport conduit to a new site.  However, making an apparatus portable is prima facie obvious.  As a location was depleted of biomass it would be obvious to move existing equipment to a new location such that the existing equipment could be used even when the original centralized biomass location was depleted.
	As for claim 27 and 28, FOODY discloses a centralized slurrying system per hexagonal area.  FOODY does not explicitly disclose the distance between pumps.  
	In one example for three hexagons FOODY gives network diameter B as 230 miles [0032].  This does not give the distance between pumps.  However, FOODY states that there are pumps and lift stations as required [0039].  The Examiner interprets lift stations as pumps to increase head.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the amount of pumps through routine optimization.  The Examiner interprets 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748